Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00659-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                v.

                                        Margarita LOPEZ,
                                            Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2015CV05720
                             Honorable John Longoria, Judge Presiding

PER CURIAM

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: April 1, 2020

DISMISSED

           Appellant City of San Antonio filed an unopposed motion to dismiss this appeal. The

motion states the parties have settled their dispute. Appellant’s motion to dismiss this appeal is

granted; this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1), 43.2(f); Caballero v. Heart of

Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.) (en banc) (per

curiam).

                                                 PER CURIAM